DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 6, 7, 9, 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by Dwarakanath (US 2016/0122626 A1 to Dwarakanath et al., published May 5, 2016 and having an effective filing date of October 31, 2014) in view of Mazoyer (US 2011/0003982 A1 to Mazoyer et al., published January 6, 2011).
Dwarakanath discloses a polymer suspension for use in a method of enhancing oil recovery in a subterranean reservoir, and a method of making thereof, wherein the polymer suspension comprises 20-80% by weight of the suspension of a powder polymer suspended in water, wherein the Sclerotium spp.) ([0039]).
Dwarakanath discusses “filterability” as the mobility control property of an aqueous fluid containing polymer and In Figure 3 depicts the filterability ratios of samples of its polymer suspension that ranges from 1.02 to 1.20 ([0012]; [0020]); ([0039]; [0070]).  The polymer suspension can have a viscosity less than or equal to 15,000 cp measured at 24ºC and 10 inverse seconds, usually 10-1000 cp ([0030]; ([0047]).  The polymer suspension can further contain a solvent or co-solvent, wherein suitable solvents include: hydrophilic solvents; hydrophobic solvents; or an amphoteric solvent ([0049] to [0051]).
Dwarakanath further discloses the polymer suspension can be diluted with water to obtain a preferred injection stream for a particular application ([0066]).  In the examples, Dwarakanath discloses samples having enhanced viscosity and filterability properties in comparison to conventional polymer suspensions ([0088]; [0097] to [0099]; 
Even though Dwarakanath does not expressly disclose steps such as detecting crystallinity temperature and analyzing AFM images (present claims 6 and 7) when forming the polymer suspension, this is a product-by-process limitation that is not accorded patentable weight unless the limitation provides for a patentable distinct product.  See MPEP 2113:  “A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).
Dwarakanath does not disclose using purified/refined BG/scleroglucan for its BG polymer suspension.
However, Mazoyer teaches a process for the preparation of purified BG suspensions, such as scleroglucan, in aqueous solutions (abstract; [0009] to [0015]; [0018]).  This purified/refined BG suspension in aqueous solution provides for processes that are more effective and cost-efficient when used in an application, particularly, when used as a viscosifier ([0009]; Example; Tables 2 and 3).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time that the claimed invention was made to use refined/purified scleroglucan as the BG in Dwarakanath suspension composition when used in a drilling/treatment operation.  It would have been obvious to attain a resultant operation that is more cost efficient due to the purified BG’s enhanced viscosity and suspension properties, as taught by Mazoyer.  
Although physical properties recited in the present claims for composition may not be specifically taught in Dwarakanath (and Mazoyer) for its disclosed BG suspension composition, because Dwarakanath and Mazoyer’s composition comprise the same components (scleroglucan, water) in the same weight percent ranges as the BG suspension composition recited in present independent claims, they should possess the same physical properties, such as sand column void passage (claims 1, 2 and 20); crystallization temperature (claim 6); AFM images (claim 7) and the “total combustion” recited in present claim 17.
Moreover, as to specific ranges for weight percentage of components recited in the present claims, e.g., weight percentage of dry matter for BG in claim 9, that may not be expressly taught in the prior art, generally, differences in size or in weight/volume percentages ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical.  In re Rose, 105 USPQ 237 (CCPA 1954); In re Rinehart, 189 USPQ 143, 148 (CCPA 1976).  See also, In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the present claims are unpatentable over Dwarakanath and Mazoyer.

Allowable Subject Matter
 Claims 4, 10-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
The prior art of record does not teach or suggest a dispersed mixture of beta-glucan (BG) and water in accordance with present claim 1 wherein the BG has the specified concentrations of oxalic acid and protein in claims 4 and 15, respectively, and the specified total atomic contents in present dependent claims 10-13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/John J Figueroa/
Primary Examiner, Art Unit 1768

February 27, 2021